Exhibit 10.13(v)
Onyx Pharmaceuticals, Inc.
Stock Unit Grant Notice
(2005 Equity Incentive Plan)
Onyx Pharmaceuticals, Inc. (the “Company”), pursuant to Section 7(c) of the
Company’s 2005 Equity Incentive Plan (the “Plan”), hereby awards to Participant
a Stock Unit award for the number of shares of the Company’s Common Stock set
forth below (the “Award”). The Award is subject to all of the terms and
conditions as set forth herein and in the Plan and the Stock Unit Award
Agreement (the “Award Agreement”), both of which are attached hereto and
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan or the Award Agreement. In
the event of any conflict between the terms in the Award and the Plan, the terms
of the Plan shall control.

               
Participant:
     
 
     
Date of Grant:
     
 
     
Vesting Commencement Date:
     
 
     
Number of Stock Units/Shares:
     
 
     
Payment for Common Stock:
  Participant’s services to the Company  

     
Vesting Schedule:
  Subject to the Participant’s Continuous Service through the date of
certification of achievement of the Performance Goal (as defined below) by the
Company’s Compensation Committee (the “Certification Date”), this Award shall
vest as follows:
 
   
 
     
 
     
 
     
 
   
 
   
Performance Goal:
   
 
   
Issuance Schedule:
  The shares will be issued in accordance with the issuance schedule set forth
in Section 6 of the Award Agreement.

 



--------------------------------------------------------------------------------



 



     
Withholding Tax
Election:
  Pursuant to Section 11 of the Award Agreement, the Participant hereby elects
and the Company hereby agrees to allow the Participant, to satisfy to the
greatest extent permitted under the Plan and applicable law the applicable
Withholding Taxes as follows:

      Choose One:     A.   Sell to Cover. Through the sale of a number of the
shares subject to the Award as determined in accordance with Section 11 of the
Award Agreement and the remittance of the cash proceeds of such sale to the
Company. The Participant directs the Company to make a cash payment equal to the
Withholding Taxes from the cash proceeds of such sale directly to the
appropriate taxing authorities. The Participant has carefully reviewed Section
11 of the Award Agreement, and, Participant hereby represents and warrants that
on the date hereof he or she is not aware of any material, nonpublic information
with respect to the Company or any securities of the Company, is not subject to
any legal, regulatory or contractual restriction which would prevent the Agent
(as defined in Section 11 of the Award Agreement) from conducting sales, does
not have, and will not attempt to exercise, authority, influence or control over
any sales of Common Stock effected pursuant to the Award Agreement, and is
entering into the Award Agreement and this election to sell to cover in good
faith and not as part of a plan or scheme to evade the prohibitions of Rule
10b5-1 (regarding trading of the Company’s securities on the basis of material
nonpublic information) under the Exchange Act. It is the Participant’s intent
that this election to sell to cover comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be interpreted to comply with
the requirements of Rule 10b5-1(c). o     B.   Tendering of Cash Payment. The
Participant hereby elects to tender to the Company a cash payment equal to the
Withholding Taxes. The Participant direct the Company to make a cash payment
equal to the amount tendered by the Participant directly to the appropriate
taxing authorities. o

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Stock Unit Grant Notice, the Award Agreement and
the Plan. Participant further acknowledges that as of the Date of Grant, this
Stock Unit Grant Notice, the Award Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the acquisition of
the Common Stock pursuant to the Award specified above and supersede all prior
oral and written agreements on that subject with the exception of (i) Awards
previously granted and delivered to Participant under the Plan, and (ii) the
following agreements only:

     
Other Agreements:
   
 
   
Onyx Pharmaceuticals, Inc.
  Participant

             
By:
                     
 
  Signature       Signature
 
           
Title:
    Date:    
 
           
 
           
Date:
         
 
 
 
       

Attachments: Award Agreement and 2005 Equity Incentive Plan

 



--------------------------------------------------------------------------------



 



Onyx Pharmaceuticals, Inc.
2005 Equity Incentive Plan
Stock Unit Award Agreement
     Pursuant to the Stock Unit Grant Notice (the “Grant Notice”) and this Stock
Unit Award Agreement (the “Agreement”), Onyx Pharmaceuticals, Inc. (the
“Company”) has awarded you (“Participant”) a Stock Unit Award (the “Award”)
pursuant to Section 7(c) of the Company’s 2005 Equity Incentive Plan (the
“Plan”) for the number of Stock Units/shares indicated in the Grant Notice. Your
Award is granted to you effective as of the Date of Grant set forth in the Grant
Notice for this Award and is subject to the terms set forth herein. Defined
terms not explicitly defined in this Agreement shall have the same meanings
given to them in the Plan. The details of your Award, in addition to those set
forth in the Grant Notice, are as follows.
     1. Grant of the Award. This Award represents the right to be issued on a
future date one (1) share of Common Stock for each Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 below) as
indicated in the Grant Notice. As of the Date of Grant, the Company will credit
to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Stock Units/shares of Common Stock subject to the
Award. This Award was granted in consideration of your services to the Company.
Except as otherwise provided herein, you will not be required to make any
payment to the Company (other than past and future services to the Company) with
respect to your receipt of the Award, the vesting of the shares or the delivery
of the underlying Common Stock.
     2. Vesting. Subject to the limitations contained herein, your Award will
vest, if at all, in accordance with the vesting schedule provided in the Grant
Notice, provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the shares credited
to the Account that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such underlying shares of Common Stock.
     3. Number of Shares. The number of Stock Units/shares subject to your Award
may be adjusted from time to time for Capitalization Adjustments, as provided in
the Plan. Any additional Stock Units, shares, cash or other property that
becomes subject to the Award pursuant to this Section 3, if any, shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Stock Units and shares covered by your Award.
Notwithstanding the provisions of this Section 3, no fractional shares or rights
for fractional shares of Common Stock shall be created pursuant to this
Section 3. Any fraction of a share will be rounded down to the nearest whole
share.
     4. Securities Law Compliance. You may not be issued any Common Stock under
your Award unless the shares of Common Stock are either (i) then registered
under the Securities Act, or (ii) the Company has determined that such issuance
would be exempt from the registration requirements of the Securities Act. Your
Award must also comply with other applicable laws and regulations governing the
Award, and you shall not receive such Common

 



--------------------------------------------------------------------------------



 



Stock if the Company determines that such receipt would not be in material
compliance with such laws and regulations.
     5. Transfer Restrictions. Prior to the time that shares of Common Stock
have been delivered to you, you may not transfer, pledge, sell or otherwise
dispose of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Stock Units as security for a loan. The
restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Stock Units.
          (a) Death. Your Award is transferable by will and by the laws of
descent and distribution. In addition, upon receiving written permission from
the Board or its duly authorized designee, you may, by delivering written notice
to the Company, in a form provided by or otherwise satisfactory to the Company
and any broker designated by the Company to effect transactions under the Plan,
designate a third party who, in the event of your death, shall thereafter be
entitled to receive any distribution of Common Stock or other consideration to
which you were entitled at the time of your death pursuant to this Agreement. In
the absence of such a designation, your executor or administrator of your estate
shall be entitled to receive, on behalf of your estate, such Common Stock or
other consideration.
          (b) Domestic Relations Orders. Upon receiving written permission from
the Board or its duly authorized designee, and provided that you and the
designated transferee enter into transfer and other agreements required by the
Company, you may transfer your right to receive the distribution of Common Stock
or other consideration hereunder, pursuant to a domestic relations order that
contains the information required by the Company to effectuate the transfer. You
are encouraged to discuss the proposed terms of any division of this Award with
the Company prior to finalizing the domestic relations order to help ensure the
required information is contained within the domestic relations order.
     6. Date of Issuance.
          (a) Subject to the satisfaction of the withholding obligations set
forth in Section 11 of this Agreement, in the event one or more Stock Units
vests, the Company shall issue to you one (1) share of Common Stock for each
Stock Unit that vests on the applicable vesting date(s) (subject to any
adjustment under Section 3 above). The issuance date determined by this
paragraph is referred to as the “Original Issuance Date”. If the Original
Issuance Date falls on a date that is not a business day, delivery shall instead
occur on the next following business day.
          (b) Notwithstanding the foregoing, if on the Original Issuance Date:
(i) either (A) you are subject to the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and such
Original Issuance Date does not fall during such “window” period or exception
from the “window period” (such as a sale pursuant to the “Sell to Cover”
election or other 10b5 trading plan) or (B) you are otherwise unable to sell
shares of the Company’s Common Stock in the public market without violating
applicable laws/regulations or incurring material penalties under applicable
laws/regulations, and (ii) (A) you have not elected “Sell to Cover” under
Section 11 below and (B) the Company has elected not to satisfy its tax

 



--------------------------------------------------------------------------------



 



withholding obligations by withholding shares from your distribution, then such
shares shall not be delivered on such Original Distribution Date and shall
instead be delivered on, as applicable, (x) the first business day of the next
occurring open “window” period and (y) the first business day the when you are
able to sell shares of the Company’s Common Stock in the open market without
violation/material penalty, as applicable, but in no event later than the
fifteenth (15th) day of the third (3rd) calendar month of the calendar year
following the calendar year in which the Stock Units/shares of Common Stock
originally ceased to be subject to a “substantial risk of forfeiture” (as
defined for purposes of Treasury Regulation Section 1.409A-1(b)(4)).
          (c) In all cases, the delivery of shares under this Award is intended
to comply with Treasury Regulation Section 1.409A-1(b)(4) and shall be construed
and administered in such a manner. If it is determined that the delivery of
shares under this Award does not comply with Treasury Regulation
Section 1.409A-1(b)(4), shares issued under this Award shall be delivered not
later than December 31 of the calendar year in which the Stock Units/shares
ceased to be subject to a “substantial risk of forfeiture” in accordance with
Treasury Regulation 1.409A-3(a)(4).
          (d) The form of delivery (e.g., a stock certificate or electronic
entry evidencing such shares) shall be determined by the Company.
     7. Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment; provided, however, that this sentence
shall not apply with respect to any shares of Common Stock that are delivered to
you in connection with your Award after such shares have been delivered to you.
     8. Restrictive Legends. The shares of Common Stock issued under your Award
shall be endorsed with appropriate legends as determined by the Company.
     9. Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.
     10. Award not a Service Contract.
          (a) Your Continuous Service with the Company or an Affiliate is not
for any specified term and may be terminated by you or by the Company or an
Affiliate at any time, for any reason, with or without cause and with or without
notice. Nothing in this Agreement (including, but not limited to, the vesting of
your Award or the issuance of the shares subject to your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation;

 



--------------------------------------------------------------------------------



 



(iii) confer any right or benefit under this Agreement or the Plan unless such
right or benefit has specifically accrued under the terms of this Agreement or
Plan; or (iv) deprive the Company of the right to terminate you at will and
without regard to any future vesting opportunity that you may have.
          (b) The Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a "reorganization”). Such a
reorganization could result in the termination of your Continuous Service, or
the termination of Affiliate status of your employer and the loss of benefits
available to you under this Agreement, including but not limited to, the
termination of the right to continue vesting in the Award. This Agreement, the
Plan, the transactions contemplated hereunder and the vesting schedule set forth
herein or any covenant of good faith and fair dealing that may be found implicit
in any of them do not constitute an express or implied promise of continued
engagement as an employee or consultant for the term of this Agreement, for any
period, or at all, and shall not interfere in any way with the Company’s right
to conduct a reorganization.
     11. Withholding Obligations.
          (a) At the time your Award is granted, or at any time thereafter as
requested by the Company, you hereby authorize any required withholding from the
Common Stock issuable to you and/or otherwise agree to make adequate provision
in cash for any sums required to satisfy the federal, state, local and foreign
tax withholding obligations of the Company or any Affiliate which arise in
connection with your Award (the “Withholding Taxes”). Additionally, the Company
may, in its sole discretion, satisfy all or any portion of the Withholding Taxes
obligation relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation otherwise
payable to you by the Company; (ii) causing you to tender a cash payment;
(iii) permitting you to enter into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority (a
“FINRA Dealer”), which shall initially be E*Trade, whereby you irrevocably elect
to sell the portion of the shares to be delivered under the Award necessary so
as to satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably
commits to forward the proceeds necessary to satisfy the Withholding Taxes
directly to the Company and/or its Affiliates or (iv) withholding shares of
Common Stock from the shares of Common Stock issued or otherwise issuable to you
in connection with the Award with a Fair Market Value (measured as of the date
shares of Common Stock are vested or are issued, as applicable) equal to the
amount of such Withholding Taxes; provided, however, that the number of such
shares of Common Stock so withheld shall not exceed the amount necessary to
satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.
          (b) Unless the tax withholding obligations of the Company and/or any
Affiliate are satisfied, the Company shall have no obligation to deliver to you
any Common Stock.

 



--------------------------------------------------------------------------------



 



          (c) In the event the Company’s obligation to withhold arises prior to
the delivery to you of Common Stock or it is determined after the delivery of
Common Stock to you that the amount of the Company’s withholding obligation was
greater than the amount withheld by the Company, you agree to indemnify and hold
the Company harmless from any failure by the Company to withhold the proper
amount.
          (d) In the event that you elect to enter into a “sell to cover”
commitment pursuant to Section 15(a)(iii) above by electing the “Sell to Cover”
box on the Grant Notice, you hereby acknowledge and agree to the following:

  i)   I hereby appoint E*Trade as my agent (the “Agent”), and authorize the
Agent, to:

  (1)   Sell on the open market at the then prevailing market price(s), on my
behalf, as soon as practicable on or after each date on which Shares vest, the
number (rounded up to the next whole number) of the shares of Common Stock to be
delivered to me in connection with the vesting of those Shares sufficient to
generate proceeds to cover (1) the Withholding Taxes that I am required to pay
pursuant to the Plan and this Award Agreement as a result of the Shares vesting
(or being issued, as applicable) and (2) all applicable fees and commissions due
to, or required to be collected by, the Agent with respect thereto; and     (2)
  Remit any remaining funds to me.

  ii)   I hereby authorize the Company and the Agent to cooperate and
communicate with one another to determine the number of Shares that must be sold
pursuant to this Section 11(d).     iii)   I understand that the Agent may
effect sales as provided in this Section 11(d) in one or more sales and that the
average price for executions resulting from bunched orders will be assigned to
my account. In addition, I acknowledge that it may not be possible to sell
shares of Common Stock as provided by in this Section 11(d) due to (i) a legal
or contractual restriction applicable to me or the Agent, (ii) a market
disruption, or (iii) rules governing order execution priority on the national
exchange where the Common Stock may be traded. In the event of the Agent’s
inability to sell shares of Common Stock, I will continue to be responsible for
the timely payment to the Company of all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld, including
but not limited to those amounts specified in this Section 11(d).     iv)   I
acknowledge that regardless of any other term or condition of this Section
11(d), the Agent will not be liable to me for (a) special, indirect, punitive,
exemplary, or consequential damages, or incidental losses or damages of any
kind, or (b) any failure to perform or for any delay in performance that results
from a cause or circumstance that is beyond its reasonable control.     v)   I
hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and

 



--------------------------------------------------------------------------------



 



      intent of this Section 11(d). The Agent is a third-party beneficiary of
this Section 11(d).     vi)   This Section 11(d) shall terminate not later than
the date on which all Withholding Taxes arising in connection with the vesting
of my Award have been satisfied.

     12. Tax Consequences. The Company has no duty or obligation to minimize the
tax consequences to you of this Award and shall not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Company) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.
     13. Unsecured Obligation. Your Award is unfunded, and as a holder of a
vested Award, you shall be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares or other property
pursuant to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.
     14. Notices. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or (ii) the date that is five (5) days after
deposit in the United States Post Office (whether or not actually received by
the addressee), by registered or certified mail with postage and fees prepaid,
addressed at the following addresses, or at such other address(es) as a party
may designate by ten (10) days’ advance written notice to each of the other
parties hereto:

         
 
  Company:   Onyx Pharmaceuticals, Inc.
 
      Attn: Stock Administrator
 
      249 East Grand Avenue
 
      South San Francisco, CA 94080
 
       
 
  Participant:   Your address as on file with the Company
 
      at the time notice is given

     15. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and shall not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     16. Miscellaneous.
          (a) The rights and obligations of the Company under your Award shall
be

 



--------------------------------------------------------------------------------



 



transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.
          (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (c) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
          (d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
          (e) All obligations of the Company under the Plan and this Agreement
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.
     17. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan shall control.
     18. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.
     19. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to that state’s conflicts of laws rules.
     20. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
     21. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the

 



--------------------------------------------------------------------------------



 



Securities Act. In addition, you acknowledge receipt of the Company’s Trading
Window Policy and Insider Trading Policy and Policy Against Trading on the Basis
of Inside Information.
     22. Amendment. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.
     23. Compliance with Section 409A of the Code. This Award is intended to
comply with the “short-term deferral” rule set forth in Treasury
Regulation Section 1.409A-1(b)(4). Notwithstanding the foregoing, if it is
determined that the Award fails to satisfy the requirements of the short-term
deferral rule and is otherwise deferred compensation subject to Section 409A,
and if you are a “Specified Employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h) and
without regard to any alternative definition thereunder), then the issuance of
any shares that would otherwise be made upon the date of the separation from
service or within the first six (6) months thereafter will not be made on the
originally scheduled date(s) and will instead be issued in a lump sum on the
date that is six (6) months and one day after the date of the separation from
service, with the balance of the shares issued thereafter in accordance with the
original vesting and issuance schedule set forth above, but if and only if such
delay in the issuance of the shares is necessary to avoid the imposition of
adverse taxation on you in respect of the shares under Section 409A of the Code.
Each installment of shares that vests is intended to constitute a “separate
payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).
* * * * *
     This Stock Unit Award Agreement shall be deemed to be signed by the Company
and the Participant upon the signing by the Participant of the Stock Unit Grant
Notice to which it is attached.

 